275 Wis.2d 279 (2004)
2004 WI 118
684 N.W.2d 667
IN the MATTER OF DISCIPLINARY PROCEEDINGS AGAINST Anthony Irby MOREE, Attorney at Law:
OFFICE OF LAWYER REGULATION, Complainant,
v.
Anthony Irby MOREE, Respondent.
No. 04-1284-D.
Supreme Court of Wisconsin.
Decided August 2, 2004.
*280 The Court entered the following order on this date:
The Office of Lawyer Regulation (OLR) and Attorney Anthony Irby Moree have stipulated, pursuant to SCR 22.12, for reciprocal discipline under SCR 22.22.
Attorney Moree was admitted to the practice of law in Wisconsin in 1982. His Wisconsin law license was suspended in 1992 for failure to pay annual bar dues. His license remains suspended.
Attorney Moree was admitted to practice law in Illinois in 1985. Pursuant to a January 20, 2004 order of the Illinois Supreme Court, Attorney Moree's Illinois license to practice law was suspended for misconduct consisting of (a) conversion; (b) entering into an agreement with a client or former client limiting or purporting to limit the right of the client or former client to file or pursue any complaint before the Attorney Registration and Disciplinary Commission, in violation of Rule 1.8(h) of the Illinois Rules of Professional Conduct; (c) failure to deposit funds of a third person in a separate and identifiable trust account, in violation of Rule 1.15(a) of the Illinois Rules of Professional Conduct; (d) failure to promptly pay or deliver to a client or third person funds that the client or third person was entitled to receive, in violation of Rule 1.15(b) of the Illinois Rules of Professional Conduct; (e) conduct involving dishonesty, fraud, deceit or misrepresentation, in violation of Rule 8.4(a)(4) of the Illinois Rules of Professional Conduct; (f) conduct that is prejudicial to the administration of justice, in violation of Rule 8.14(a)(5) of the Illinois Rules of Professional Conduct; and (g) conduct which tends to defeat the administration of justice or to bring the courts or the legal profession into disrepute, in violation of Illinois Supreme Court Rule 771.
*281 The Illinois Supreme Court suspended Attorney Moree's Illinois law license for 18 months, with all but the first three months of suspension stayed by a two-year period of probation, subject to conditions.
SCR 22.22(3) provides that this court shall impose the identical discipline or license suspension unless the procedure in the other jurisdiction was so lacking in notice or opportunity to be heard as to constitute a due process violation; there was such an infirmity of proof establishing the misconduct that this court could not accept as final the misconduct findings; or the misconduct justifies substantially different discipline here. Neither the OLR nor Attorney Moree contend, nor does this court find, that any of these three exceptions exist. The OLR and Attorney Moree note that the discipline imposed by the Illinois Supreme Court includes elements not generally imposed in Wisconsin disciplinary proceedings, including the stay of all but three months of the imposed suspension and placing Attorney Moree on probation. The OLR and Attorney Moree request and stipulate that as reciprocal discipline this court impose a three-month suspension of Attorney Moree's license to practice law in Wisconsin and order him to comply with the terms and conditions established by the Illinois Supreme Court. We conclude that this proposal does effectuate "identical discipline" under the terms of SCR 22.22(3) because it replicates the practical effect of the Illinois Supreme Court's disciplinary order which is to bar Attorney Moree from the practice of law for three months as long as he complies with the requirements of probation.
IT IS ORDERED that the license of Attorney Anthony Irby Moree to practice law in Wisconsin is suspended for three months, effective the date of this order, and until the further order of this court;
*282 IT IS FURTHER ORDERED that Attorney Moree shall comply with the terms and conditions of probation set forth in the Illinois Supreme Court's order of January 20, 2004.
Bradley, J., dissents.